DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
This Office Action is responsive to the amendment filed 9/13/2022.  Claims 1, 3-15, and 17-20 are pending.  Claims 1, 3-10, 12, and 17-19 have been amended.
The rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,945,585 is withdrawn in response to the Terminal Disclaimer filed 9/13/2022.
The rejections of claims 1, 2, 7-8, 10-15 and 17-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are withdrawn in response to Applicant’s amendments.  The rejections of claims 3-5 and 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are maintained for the following reasons.  Regarding claim 3, the limitation “the set of vertical tines other than the at least two vertical tines” lacks proper antecedent basis because it refers to a set of tines not previously established, and is not the same as “the set of vertical tines” because it is a subset thereof.  For examination purposes, it will be interpreted as “tines from the set of vertical tines other than the at least two vertical tines.” Regarding claim 5, the limitation “the set of vertical tines other than the at least two vertical tines” lacks proper antecedent basis because it refers to a set of tines not previously established, and is not the same as “the set of vertical tines” because it is a subset thereof.  For examination purposes, it will be interpreted as “tines from the set of vertical tines other than the at least two vertical tines.” Regarding claim 5, the limitation “the tine” lacks proper antecedent basis because there are plural tines.  Regarding claim 9, the limitation “the rear surface” lacks proper antecedent basis because it has not been previously recited.
Claim 20 was rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form.  This rejection is maintained because claim 20 is directed to a “dishwasher” which does not necessarily require all the limitations of the claim from which it depends.
The rejection of claims 1, 5-15, and 17-20 under 35 U.S.C. 103 as being unpatentable over Oeztop et al.  (EP 2074925) in view of Lee (US 2005/0242046) is withdrawn in response to Applicant’s amendments.
In response to Applicant’s amendments, and upon further consideration, new ground(s) of rejection are presented below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6, 9, 12-15, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the set of vertical tines other than the at least two vertical tines."  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, it will be interpreted as “tines from the set of vertical tines other than the at least two vertical tines.”
Claim 5 recites the limitation "the set of vertical tines other than the at least two vertical tines."  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, it will be interpreted as “tines from the set of vertical tines other than the at least two vertical tines.”
Claim 5 recites the limitation "the tine."  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the rear surface."  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the set of vertical tines."  There is insufficient antecedent basis for this limitation in the claim because the claim recites “a set of vertical tines” in line 4 and “a set of vertical tines” in lines 5-6, which are not necessarily the same set of vertical tines, so “the set of vertical tines” lacks proper antecedent basis.
Claim 14 recites the limitation "the set of guide slots."  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the other guide slot."  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the at least one vertical tine."  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the rear surface."  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 is directed to only the dishwasher, which is not positively recited, of claim 19, so it does not require all the limitations of the “dish rack.”  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1, 7, 8, 10, 11, and 17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose, or render obvious, the dishwasher or dish rack as recited in either claim 1 or claim 17.  There is no apparent teaching, suggestion, or motivation to modify the closest prior art, Oeztop et al. (EP 2074925), to further include the shelf, dish rack, and the connection of the shelf to the dish rack in the claimed manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/             Primary Examiner, Art Unit 1711